 


109 HCON 129 IH: Honoring and memorializing the passengers and crew of United Airlines Flight 93.
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 129 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Shuster (for himself and Mr. Murtha) submitted the following concurrent resolution; which was referred to the Committee on Transportation and Infrastructure
 
CONCURRENT RESOLUTION 
Honoring and memorializing the passengers and crew of United Airlines Flight 93. 
  
Whereas on September 11, 2001, acts of war involving the hijacking of commercial airplanes were committed against the United States, killing and injuring thousands of innocent people; 
Whereas 1 of the hijacked planes, United Airlines Flight 93, crashed in a field in Pennsylvania; 
Whereas while Flight 93 was still in the air, the passengers and crew, through cellular phone conversations with loved ones on the ground, learned that other hijacked airplanes had been used to attack the United States; 
Whereas during those phone conversations, several of the passengers indicated that there was an agreement among the passengers and crew to try to overpower the hijackers who had taken over Flight 93; 
Whereas Congress established the National Commission on Terrorist Attacks Upon the United States (commonly referred to as the 9–11 Commission) to study the September 11, 2001, attacks and how they occurred; 
Whereas the 9–11 Commission concluded that the nation owes a debt to the passengers of Flight 93. Their actions saved the lives of countless others, and may have saved either the U.S. Capitol or the White House from destruction.; and 
Whereas the crash of Flight 93 resulted in the death of everyone on board: Now, therefore, be it 
 
That—  
(1)the United States owes the passengers and crew of United Airlines Flight 93 deep respect and gratitude for their decisive actions and efforts of bravery; 
(2)the United States extends its condolences to the families and friends of the passengers and crew of Flight 93; 
(3)not later than October 1, 2006, the Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, and the minority leader of the Senate shall select an appropriate memorial that shall be located in the United States Capitol and that shall honor the passengers and crew of Flight 93, who saved the United States Capitol from destruction; and 
(4)the memorial shall state the purpose of the honor and the names of the passengers and crew of Flight 93 on whom the honor is bestowed. 
 
